Citation Nr: 0114958	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  00-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of filing a request for waiver of recovery of 
an overpayment of improved disability pension benefits in the 
calculated amount of $5,959.20.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $4,739.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1953 to August 
1955 and from October 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that found that the veteran had not submitted his 
request for waiver of recovery of an overpayment in the 
calculated amount of $5,959.20 within 180 days of 
notification of the overpayment and that recovery of the 
overpayment in the calculated amount of $4,739 could not be 
made because of the veteran's bad faith.  


FINDINGS OF FACT

1.  The veteran received a letter, dated December 9, 1994, 
notifying him of his overpayment in the calculated amount of 
$5,959.20 and his right to request waiver of the overpayment 
within 180 days.

2.  The veteran's request for waiver of the overpayment in 
the calculated amount of $5,959.20 was not received until 
December 1997, more than 180 days after notification.

3.  With respect to the overpayment in the calculated amount 
of $4,739, there was no fault on the part of the VA, some 
fault on the part of the veteran, and the veteran did not 
change his position to his detriment in reliance on VA 
pension, but recovery of the overpayment would result in 
financial hardship and defeat the purpose of the pension and 
failure to make restitution would not result in unfair gain 
to the veteran.  


CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of improved 
disability pension benefits in the calculated amount of 
$5,959.20 was not filed by the veteran.  38 U.S.C.A. § 5302 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 1.963(b), 3.1(q) (2000).

2.  The veteran did not exhibit bad faith in creating the 
overpayment in the calculated amount of $4,739 and recovery 
of this overpayment would be against the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); VCAA; 
38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted VCAA reaffirms 
and clarifies the obligations of VA with respect to the duty 
to assist and notify claimants.  In this regard, the veteran 
and his representative have been provided statements of the 
case advising them of the governing laws and evidence 
necessary to substantiate the veteran's claims, as well as 
the evidence considered in arriving at the decisions made.  
They have been provided the opportunity to submit additional 
argument and additional argument has been submitted.  
Although the RO denied waiver of recovery of the overpayment 
in the calculated amount of $4,739 on the basis that there 
was bad faith on the part of the veteran in creating the 
overpayment and the Board has concluded that there was no bad 
faith, in light of the Board's decision allowing waiver of 
recovery of the overpayment in the calculated amount of 
$4,739, failing to remand for the RO to determine whether 
waiver of recovery would be against the principles of equity 
and good conscience does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the 
Board concludes that the VA has complied with the VCAA 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished. 

By official letter, dated December 9, 1994, the veteran was 
notified of a debt he owed VA, in the calculated amount of 
$5,959.20, as a result of an overpayment.  The letter 
informed him that he could request a waiver of the debt but 
that his request for waiver of the overpayment must be 
received within 180 days.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).

In December 1997 the veteran submitted a statement requesting 
waiver of his overpayment.  The veteran has not indicated 
that he did not receive the December 9, 1994 notification and 
it was mailed to his most recent address of record.  There is 
no indication that it was not delivered.  In light of the 
evidence indicating that the veteran received the letter and 
no evidence indicating that he did not receive the letter, 
there is not clear evidence that he did not receive the 
letter and it is presumed that he did.  The first 
correspondence received, relating to a request for waiver of 
recovery of the overpayment in the calculated amount of 
$5,959.20, following the December 1994 notice to the veteran, 
was in December 1997.  

Since the evidence of record indicates that the veteran first 
requested waiver, relating to the overpayment in the 
calculated amount of $5,959.20, in December 1997, and there 
is no evidence indicating that he requested waiver earlier, 
and based upon the above analysis with respect to the 
notification to the veteran, the preponderance of the 
evidence supports a finding that the veteran was notified, in 
December 1994, of the overpayment in the calculated amount of 
$5,959.20 and the preponderance of the evidence is against a 
finding that he filed a request for waiver of recovery of the 
overpayment in the calculated amount of $5,959.20 prior to 
December 1997.  Therefore, the veteran's request for waiver 
of recovery of the overpayment in the calculated amount of 
$5,959.20 is not timely.

The record reflects that the veteran was first awarded 
improved disability pension benefits, effective November 1, 
1992.  He was notified of that award by official letter dated 
September 10, 1993.  The letter advised the veteran of how 
his pension rate was arrived at as well as that his award was 
based upon zero countable annual income.  He was informed 
that his rate of VA pension depended upon his total family 
income which included his income and that of any dependents.  
He was notified that adjustments in his payments must be made 
whenever his income changed and he must immediately notify VA 
if income was received from any source other than that shown 
on the notification.  The notifying letter indicated that 
zero Social Security income was considered.

A July 1995 report of contact reflects that the veteran 
called and indicated that he had received a letter asking 
that he call regarding his current income.  He reported that 
since March 1995 he had received $688 a month from Social 
Security and that his spouse and son did not live with him.  
He reported that his son received $344 a month from Social 
Security. 

An August 1995 VA letter informed the veteran that it was 
proposed that his improved disability pension payments stop 
effective April 1, 1995, on the basis of the Social Security 
benefits received by him and his son.  In October 1995 the 
veteran's improved disability pension award was retroactively 
terminated effective April 1, 1995.  This resulted in 
creation of the overpayment in the calculated amount of 
$4,739.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 C.F.R. § 1.965(b).  Bad faith generally describes unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  While the veteran was tardy in 
reporting his receipt of Social Security benefits, he did 
undertake, following a request for such information, to 
affirmatively report his receipt of Social Security benefits, 
approximately four months after he began to receive those 
benefits.  While the record reflects that the veteran had 
been informed that he must immediately report the receipt of 
any other income, the record does not indicate that a 
four-month delay in reporting his receipt of Social Security, 
following a reminder to make such report, was undertaken with 
intent to seek an unfair advantage.  Therefore, the record 
does not indicate that there was bad faith on the part of the 
veteran in creating the overpayment.  Neither does the record 
indicate that there was misrepresentation or fraud.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, or where collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of the basic necessities, or that collection would defeat 
the purpose of the VA benefit, whether failure to make 
restitution would result in an unjust enrichment, and whether 
reliance on VA benefits results in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

As noted previously, there was fault on the part of the 
veteran in creating the overpayment.  This fault occurred 
because he was aware that his improved disability pension 
benefit amount was related to his annual countable income as 
well as being aware that his annual countable income 
considered zero income from Social Security.  He was also 
aware that he must immediately report any change in his 
Social Security so that his pension benefit could be 
adjusted.  Therefore, his failure to promptly report his 
receipt of Social Security in March 1995 was the cause of the 
creation of the overpayment in the calculated amount of 
$4,739.  Upon receiving notification, in July 1995, of the 
additional income, the VA undertook, in August 1995, to 
propose to terminate the veteran's pension benefits.  This 
termination was carried out in October 1995.  Therefore, the 
record reflects that the VA acted promptly upon the receipt 
of the information regarding the veteran's additional income 
in terminating the veteran's benefits to minimize the amount 
of the overpayment.  Therefore, the record reflects that 
there was no fault on the part of the VA in creating the 
overpayment and the sole fault lies with the veteran.

In December 1997 the veteran submitted a financial status 
report reflecting that his only income was Social Security 
benefits in the monthly amount of $701.  His monthly expenses 
included $129 for rent or mortgage, $150 for food, $275 for 
utilities, heat, and phone, $30 for gas, oil and vehicle 
maintenance, $35 for vehicle insurance, $25 to the Social 
Security Administration, and $200 contract debt, for a total 
monthly expense of $844.  His monthly negative cash flow was 
$143.  He indicated that his only asset was a 1988 vehicle 
valued at $1,000.  In a June 2000 statement the veteran 
indicated that his monthly negative cash flow had been made 
up with help from family and friends, but they were no longer 
able to do so.  He indicated that he had no assets to sell.  

In a June 2000 financial status report the veteran indicated 
that his only income was Social Security benefits in the 
monthly amount of $769.  He indicated that he had no assets.  
He reported that his monthly expenses consisted of $143 for 
rent or mortgage, $200 for food, $250 for utilities and heat, 
$75 for telephone and transportation, and monthly payments on 
contract debt of $256.57 for total monthly expenses of 
$924.57.  His monthly negative cash flow was $155.57.  

With consideration that the veteran's reported monthly 
expenses exceed his monthly income, and the reports do not 
reflect that he has excessive monthly expenses, the evidence 
supports a finding that recovery of the overpayment would 
result in undue financial hardship for the veteran and defeat 
the purpose of pension benefits.  The record does not 
indicate that there was any unjust enrichment on the part of 
the veteran because the record does not indicate that he has 
any assets or was otherwise unjustly enriched as a result of 
his receipt of the pension payments in the calculated amount 
of $4,739.  While there is no indication that the veteran 
relied to his detriment on the pension payments, in weighing 
all of the factors in light of the above analysis, the Board 
concludes that the evidence is in equipoise between those 
factors supporting a finding that waiver should be granted 
and those factors supporting a finding that waiver should not 
be granted.  In resolving all doubt in the veteran's behalf, 
it would be against equity and good conscience to recover the 
overpayment in the calculated amount of $4,739.  Accordingly, 
waiver of recovery of the overpayment in the calculated 
amount of $4,739 is warranted.  38 C.F.R. § 1.965.


ORDER

As the veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits in the 
calculated amount of $5,959.20 was not timely, the appeal 
with respect to this issue is denied.  

Waiver of recovery of the overpayment of improved disability 
pension benefits in the calculated amount of $4,739 is 
granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

